DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,10-12 and 14-16 of U.S. Patent No. 10569883 to Provost (Provost from now on). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Clam 1 in the current application is similar to what has been mentioned in claims 1 and 2 in Provost;
Claim 2 in the current application is similar to claim 3 in Provost;
Claim 3 in the current application is within claim 1 in Provost;
Claim 4 in the current application is similar to claim 4 in Provost;
Claim 5 in the current application is similar to claim 5 in Provost;
Claim 6 in the current application is similar to claim 6 in Provost;
Claim 7 in the current application is similar to what has been mentioned in claims 7 and 8 in Provost;
Claim 8 in the current application is similar to claim 8 in Provost;
Claim 9 in the current application is similar to claim 7 in Provost;
Claim 10 in the current application is similar to claim 11 in Provost;
Claim 11 in the current application is similar to claim 12 in Provost, wherein the left side mounting plate and the right side mounting plate can be seen as the first and second rear vertical frames.
Claim 12 in the current application is similar to claim 14 in Provost;
Claim 13 in the current application is similar to claim 15 in Provost;
Claim 14 in the current application is similar to claim 16 in Provost.

Allowable Subject Matter
Claims 1-14 are allowed. Applicant is reminded of the Double-Patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The was no prior art related to “a hybrid pedal and electric powered vehicle with, a pedal crank positioned forward of the seat mount, with a first/left side mounting plate, and a second/right side mounting plate, wherein the mounting plates hold a CVT transmission, in combination with a pivoting swing arm and a hub motor on a rear wheel that is mounted on the swing arm”, in combination with what has been claimed in the rest of the bodies of claims 1,7 and 11.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611